            Case 2:16-cv-00500-RFB-BNW Document 83 Filed 07/14/20 Page 1 of 1




1                               UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3
                                                  ***
4

5    BANK OF AMERICA, N.A.,                                  No.: 2:16-cv-00500-RFB-VCF

6                       Plaintiff,                        ORDER EXTENDING SUMMARY
                                                                 JUDGMENT
7
             v.

8    WEST SAHARA COMMUNITY
     ASSOCIATION, et al.,
9
                       Defendants.
10

11

12          IT IS ORDERED that Defendant Noesis may have until July 15, 2020 to file its reply to
13   Defendant Noesis Estate Management LLC’s Counter Motion for Summary Judgment (ECF No.
14   70).
15          DATED this 14th day of July, 2020.
16
                                                 __________________________________
17                                               RICHARD F. BOULWARE, II
                                                 UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25
